ALLOWANCE

Election/Restrictions
Claims 1, 2, and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, and 4-8 are allowed.  Applicants’ arguments and amendments filed February 1, 2021 have been found to place the claims in condition for allowance.
	Regarding applicants’ claim 1, the prior art does not teach or suggest A sliding member, comprising an iron and steel-based sintered compact containing chromium, molybdenum, and carbon and having a content of chromium of 5 mass% or less, wherein the sintered compact comprises, a compound layer which has a sliding surface and is formed mainly of an iron and steel nitride, and a diffusion layer which is adjacent to the compound layer and has an iron and steel structure into which nitrogen and carbon diffuse, wherein concentrations of carbon and nitrogen in the diffusion layer of the sintered compact are gradually reduced with increasing depth from the sliding surface, wherein a hardness of the compound layer is from 850 HV to 1000 HV, and wherein the sintered compact has a relative density of 90% or more.
	Regarding applicants’ claim 4, the prior art does not teach or suggest a sliding member, comprising an iron and steel-based sintered compact containing chromium, molybdenum, and carbon and having a content of chromium of 5 mass% or less, wherein the sintered compact comprises, a compound layer which has a sliding surface and is formed mainly of an iron and steel nitride, and a diffusion layer which is adjacent to the compound layer and has an iron and steel structure into which nitrogen and carbon diffuse, wherein a hardness of the sintered compact is gradually reduced with increasing depth from the sliding surface, wherein a curve representing the hardness of the sintered compact as a function of a depth from the sliding surface has, in a region in a depth direction of the diffusion layer, a region having a lower gradient than regions on both sides thereof in the depth direction, and wherein a hardness of the compound layer is more than from 850 HV to 1000 HV, and wherein the sintered compact has a relative density of 90% or more.
	Regarding applicants’ claim 5, the prior art does not teach or suggest a production method for a sliding member, comprising the steps of, forming a green compact through use of raw material powder containing chromium-molybdenum-based alloy steel powder having a content of chromium of 5 mass% or less and carbon powder, sintering the green compact to provide a sintered compact, subjecting the sintered compact to carburizing treatment to allow carbon to penetrate and diffuse into a surface layer of the sintered compact, followed by subjecting the sintered compact to quenching, and subjecting the sintered compact to nitriding treatment to allow nitrogen to penetrate and diffuse into the surface layer of the sintered compact so as to form a compound layer which has a sliding surface and is formed mainly of an iron and steel nitride, in the stated order, wherein a hardness of the compound layer is more than from 850 HV to 1000 HV, and wherein the sintered compact has a relative density of 90% or more.
	Regarding applicants’ claim 8, the prior art does not teach or suggest a production method for a sliding member, comprising the steps of:3Yoshinori ITO et al. Attorney Docket No. 2018-0232ASerial No. 15/753,205February 1, 2021forming a green compact through use of raw material powder containing chromium-molybdenum-based alloy steel powder having a content of chromium of 5 mass% or less and carbon powder, sintering the green compact to provide a sintered compact, and at the same time, subjecting the sintered compact to carburizing treatment to allow carbon to penetrate and diffuse into a surface layer of the sintered compact, followed by subjecting the sintered compact to quenching, and subjecting the sintered compact to nitriding treatment to allow nitrogen to penetrate and diffuse into the surface layer of the sintered compact so as to form a compound layer which has a sliding surface and is formed mainly of an iron and steel nitride, in the stated order, wherein a hardness of the compound layer is from 850 HV to 1000 HV, and wherein the sintered compact has a relative density of 90% or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784